Citation Nr: 1704417	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-22 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for vision problems, to include as secondary to headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

The Veteran was a member of the Iowa Army National Guard (IARNG) from March 1987 to July 2008, with a period of initial active duty training from June 1988 to July 1988, and periods of active duty from May 2003 to February 2004 and October 2005 to August 2007.

In January 2014, the Board remanded the issues of service connection for headaches and a neck disorder for further development.  All requested development having been undertaken, the matters are now returned to the Board for further appellate consideration.

The issues of service connection for a psychiatric disorder, right and left knee disorders, a low back disorder, TMJ syndrome, sleep apnea, and vision problems are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Repeated in-service traumas to the cervical spine have resulted in chronic neck pain and impairment of function.

2.  Currently-diagnosed migraine and muscle tension headaches were first manifested on active duty, or are etiologically related to a service-connected neck disability.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  A headache disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Migraine headaches, as an organic disease of the nervous system, and arthritis are listed conditions, subject to a one year presumptive period following separation from service.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary disorder, the secondary condition shall be considered a part of the original disorder.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Cervical Spine

The Veteran alleges that during his most recent deployment to the Persian Gulf in 2007 and 2008, his duties involved participation in combat operations while riding in convoys.  He was close by the explosion of at least one improvised explosive device and came under fire from insurgents.  Additionally, he maintains that he was continually roughly jostled by rough roads, and on those occasions when pursuing the enemy off road, he was repeatedly banged around his vehicle, injuring his neck. The available service treatment and personnel records fully corroborate his reports.  He is also a recipient of a Combat Infantryman Badge (CIB), which is only presented to those who have participated in combat.

Combat participation triggers the combat presumption, which requires a finding that events or injuries incurred in combat did in fact occur, so long as not contradicted by the facts and circumstances of record.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).  Accordingly, the occurrence of repetitive trauma to the neck, which occurred in connection with active combat operations, is established.

Post service medical records, dating from soon after the Veteran's return from deployment and his discharge from the IARNG, document repeated, regular, and consistent complaints of neck pain.  He was treated by a private chiropractor, at the behest of VA, for his complaints, beginning in 2008.  VA treatment records reflect a diagnosis of cervical strain or sprain, while the chiropractor notes cervical somatic/segmental dysfunction and cervicocranial syndrome, with subluxation and decreased range of motion.

In July 2014, a VA examination was provided to clearly identify any current neck disorders.  The examiner noted that the Veteran had generally complained of muscle, joint, and back pains on his post-deployment questionnaire, and observed VA diagnoses of cervical strain, and degenerative arthritis.  He also reported that VA treatment records showed normal x-rays of the cervical spine as recently as 2011.  The examiner did note current limitations of motion of the cervical spine and stated there was pain on motion and localized tenderness.  He did not diagnose a cervical strain and cited only arthritis as a current chronic disorder.

The examiner concluded that current arthritic changes were accounted for by age, and were less likely than not related to service; strain does not cause arthritis.  However, he also opined that the co-morbid neck sprain, characterized by pain in the neck, was more likely than not related to active duty service.  While he felt that a strain was typically a self-limited condition, he also noted that onset of neck pain was associated with service and was currently present.  As the examiner did not himself diagnose a current strain, he rendered a negative opinion as to whether any current neck disorder was at least as likely as not related to service.

However, the Board notes that the examiner several times endorsed the presence of pain in the neck, and reported that such resulted in some limitation of motion.  Pain itself is not a service-connectable disability.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).  Where pain causes a functional loss, though, affecting some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," pain can constitute a service-connectable disability.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Therefore, there is a documented and diagnosed functional impairment of the cervical spine due to pain as identified by the July 2014 VA examiner.  Moreover, he opined that such pain was first manifested on active duty.  He specifically related the current complaints of pain to in-service problems, based on the Veteran's reports, service records, and current VA treatment records; it is not simply a reported continuity of symptoms he cites in support of his conclusions.  

Arthritis is not service-connected, however.  Records show that arthritis was diagnosed well outside the applicable one-year presumptive period and the examiner opined, based on medical knowledge and training, that the strain or sprain incurred in service would not result in arthritis.  Rather, the Veteran's arthritic changes were accounted for by age.  The Board makes no finding as to whether symptoms of arthritis may be distinguished from those of any other identified cervical disorder.

Accordingly, in light of the evidence of in-service injury, current disability, and a nexus between the two, service connection for a cervical spine disorder other than arthritis is warranted.

Headaches

The Veteran has been diagnosed with two interrelated headache disorders.  He has been diagnosed with migraine headaches as well as headaches related to muscular tension in the neck.  The latter can trigger and exacerbate the former, according to VA treating and examining physicians.  Further, physicians have repeatedly stated, including the July 2014 VA examiner, that the Veteran's now service-connected neck disorder contributes to his headaches.

Headaches were first reported by the Veteran on his in-service January 2008 post-deployment questionnaire; the type of headache was not clearly defined at that time, though subsequent records and discussion indicate migraines preceded muscle tension headaches.  Subsequent treatment records amply document that headaches have continued to the present.

After a review of the evidence, service connection for a headache disorder, to include both migraines and muscular tension headaches, is warranted.  The disorder was first competently and credibly reported by the Veteran during his most recent period of active duty following his return from a Persian Gulf deployment.  He has consistently and continually reported symptoms of such since that time.  Service connection on a direct basis is warranted based on continuity of symptomatology, as migraines are a listed chronic disease.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Further, undisputed medical evidence shows that the Veteran's service-connected neck disorder plays a role in causing and aggravating his muscular tension headaches, and through them, his migraine headaches.  Secondary service connection may also therefore be awarded for both types of headaches that are present. For those reasons, the appeal is granted.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the issues on appeal, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for a cervical spine disorder is granted.

Service connection for a headache disorder, to include both migraines and muscular tension headaches, is granted.


REMAND

In May 2015, the RO denied service connection for PTSD and depression, right and left knee disorders, a low back disorder, TMJ syndrome, sleep apnea, and vision problems.  The Veteran filed a notice of disagreement (NOD) with these denials in July 2015 but no statement of the case (SOC) was issued. 

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

Issue an SOC regarding the issues of service connection for a psychiatric disorder to include PTSD and depression, right and left knee disorders, a low back disorder, TMJ syndrome, sleep apnea, and vision problems.  

Advise the Veteran and his representative of the procedural requirements to continue an appeal of each issue.  If a substantive appeal is timely filed with regard to all or any of these matters, the perfected issues should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


